      Case: 3:19-cv-00970-bbc Document #: 14 Filed: 05/27/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


TRAVIS L. MARTIN,

                            Plaintiff,

              v.                                        Case No.: 3:19-cv-970-bbc

ANDREW SAUL,
Commissioner of Social
Security,

                            Defendant.


     ORDER ON THE PARTIES' JOINT MOTION FOR REMAND FOR FURTHER
      PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)


       Pursuant to the parties' joint motion to remand this action, this Court now, upon

substantive review, hereby enters an order under sentence four of 42 U.S.C. § 405(g)

reversing the Commissioner's decision with a remand of the cause to the Commissioner

according to the following terms.        See Shalala v. Schaefer, 509 U.S. 292, 296 (1993);

Melkonyan v. Sullivan, 501 U.S. 89, 97-98 (1991).

       On remand, an Administrative Law Judge (ALJ) will proceed through the

sequential disability evaluation process as appropriate and issue a new decision. If

warranted, the ALJ will obtain supplemental vocational evidence.
Case: 3:19-cv-00970-bbc Document #: 14 Filed: 05/27/20 Page 2 of 2




so ORDERED thisd'7I1"-
                    day of_L-f'V)----'--'c..e:J"-iJL\-------



  Isl
Hbnor1':_Ie Barbara B. Crabb
United States District Judge
